Pee Cubiam.
Tbis is an action upon a judgment, rendered in tbe Yukon territorial court, in tbe Dominion of Canada, on June 22, 1899, in favor of appellant and against tbe respondent, for tbe sum of $1,553. It is conceded that tbe action cannot be maintained unless it was commenced witbin two years from tbe date of tbe judgment sued upon. Tbe complaint alleges tbat, during certain short periods of time, tbe defendant was absent from tbe state of Washington, by reason of which absence tbe length of time for tbe commencement of tbe action bad been extended, *2and that the statute of limitations had not run. The answer alleged a continuous residence in the state. This question was submitted to the jury under proper instructions, and they found the issues in favor of the defendant. In this instance the defendant’s family did not reside in this state, he having left them in the state of Illinois for the purpose of educating the children.
These matters were all submitted to the jury, and it is well established, as a matter of law, that a man’s residence is not necessarily controlled by the residence of his family. Cochrane v. Boston, 4 Allen 177; Pennsylvania v. Ravenel, 21 How. 103, 16 L. Ed. 33; Schlawig v. De Peyster, 83 Iowa 323, 49 N. W. 843, 32 Am. St. 308, 13 L. R. A. 785; Thompson v. State, 28 Ala. 12; Exchange Bank v. Cooper, 40 Mo. 169; Pearce v. State, 1 Sneed (Tenn.) 63, 60 Am. Dec. 135. It is also well established that a man’s domicile is determined by his actual residence., coupled with his intention to remain, irrespective of the residence of his family. Russell's Heirs v. Randolph, 11 Tex. 460. Our own statute, Bal. Code, § 1322, provides that absence from the state on business shall not affect the residence of any person, pro‘vided the right to vote has not been claimed or exercised elsewhere.
The only fact which discriminates this case from the great number of cases deciding this point, is that the residence of this respondent was at a hotel, viz., the Butler hotel, in the city of Seattle. But this fact, we think, cannot make any difference with the question of residence. In modern times many men establish and maintain their residences in hotels, for great periods of years, both with and without their families, and whether a man lives in a hotel or at a private dwelling, either owned by him or rented for the purpose of residence., can malm no possible difference.
We think no error was committed by the court in its instructions on this question, and that the jury was warranted from the testimony in determining that the residence of *3the respondent was in the, state of Washington. The other alleged errors are immaterial, and the judgment will therefore be affirmed.